t c memo united_states tax_court corrie miles petitioner v commissioner of internal revenue respondent docket no 16887-05l filed date thanasi k preovolos for petitioner karen nicholson sommers for respondent memorandum opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of her unpaid and income_tax liabilities unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether respondent may proceed with collection of petitioner’s and income_tax liabilities background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california the and federal tax_liens petitioner and her former spouse gregory romine mr romine were married during the years in issue they divorced in on date petitioner and mr romine filed a joint federal_income_tax return for the return on the return petitioner and mr romine reported tax due of dollar_figure and withholding_tax credits of dollar_figure no payment accompanied the return on date respondent assessed the tax reported on the return interest and additions to tax on date respondent filed a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl with the san diego petitioner and mr romine paid dollar_figure toward their tax_liability on date a credit_for_overpayment_of_tax from mr romine’ sec_2002 taxes was also applied against the liability additionally a payment of dollar_figure was made toward the liability on date county recorder’s office with respect to petitioner and mr romine’s income_tax_liability petitioner and mr romine filed a joint federal_income_tax return for the return reporting tax due of dollar_figure and withholding_tax credits of dollar_figure no payment accompanied that return on date respondent assessed the tax reported on the return interest and additions to tax on date respondent assessed additional tax of dollar_figure pursuant to an agreement executed by petitioner mr romine and respondent on date respondent filed an nftl with the san diego county recorder’s office with respect to petitioner and mr romine’s income_tax_liability petitioner’s bankruptcy proceedings on date petitioner filed a petition pursuant to chapter of the u s bankruptcy code in the u s bankruptcy court for the southern district of california the bankruptcy court in connection with her bankruptcy case petitioner filed a complaint to determine the dischargeability of her federal_income_tax liabilities for the tax years and on date the bankruptcy court entered a stipulation for entry of judgment and judgment thereon in which the bankruptcy a payment of dollar_figure was made toward the liability on date court determined that petitioner’s and tax_liabilities would be discharged upon the entry of an order granting petitioner a discharge in her bankruptcy case on date the bankruptcy court entered an order of discharge in petitioner’s bankruptcy case pursuant to u s c section petitioner’s individual_retirement_account on the date she filed her chapter bankruptcy petition petitioner owned an individual_retirement_account ira worth dollar_figure respondent’s collection efforts on date revenue_officer cindy alexander ms alexander was assigned to investigate enforcement of the federal tax_liens with respect to petitioner’s and tax_liabilities ms alexander determined that the federal tax_liens for and attached to petitioner’s ira to the extent of its value of dollar_figure on the date petitioner filed her petition in her bankruptcy case on date ms alexander sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing with regard to petitioner’s and tax_liabilities notice_of_intent_to_levy on date petitioner sent to respondent a form request for a collection_due_process_hearing in the form petitioner stated that she disagreed with the collection action proposed in respondent’s notice_of_intent_to_levy and requested a hearing pursuant to sec_6330 petitioner’s sec_6330 hearing petitioner’s sec_6330 hearing was assigned to settlement officer cynthia chadwell settlement officer chadwell petitioner’s sec_6330 hearing consisted of phone calls and a written correspondence between settlement officer chadwell and petitioner’s representatives that occurred between march and july of as discussed infra petitioner raised two arguments during the hearing petitioner argued that respondent erroneously determined that the federal tax_liens continued to be valid against petitioner’s interest in her ira after her discharge from personal liability on the and income_tax liabilities in her chapter bankruptcy case petitioner also argued that respondent erroneously determined that the federal tax_liens remained valid after petitioner allegedly transferred the funds in her ira into a pension_plan administered by petitioner’s new employer settlement officer chadwell determined to proceed with the proposed levy and respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or on date discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary generally can collect such tax by levy upon all property and rights to property belonging to such person or on property on which there is a federal_tax_lien pursuant to sec_6331 the secretary is required to give the taxpayer notice of his intent to levy and within that notice must describe the administrative review available to the taxpayer before proceeding with the levy see also sec_6330 sec_6330 describes the administrative review process providing that a taxpayer can request an appeals hearing sec_6330 hearing with regard to a levy notice pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 although the nftls were filed before the effective date of sec_6320 and sec_6330 which apply to collection actions initiated after date the collection_due_process procedures apply to the matter before us because the levy notice was issued after that date see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_746 117_tc_63 when the commissioner issues a determination regarding a disputed collection action sec_6330 permits a taxpayer to seek review in this court if the underlying tax_liability is properly at issue we review that issue de novo sego v commissioner supra pincite goza v commissioner supra pincite if the validity of the underlying tax_liability is not at issue we review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite we have previously held that this court has jurisdiction in a levy proceeding instituted pursuant to sec_6330 to determine whether a taxpayer’s unpaid tax_liabilities were discharged in bankruptcy 121_tc_111 120_tc_114 in washington we did not specifically address the appropriate standard of review to apply when determining whether a taxpayer’s tax_liabilities were discharged in bankruptcy where as in the matter before us the taxpayer has not received a notice_of_deficiency in this case the parties have stipulated that all of the evidence contained in the trial record was available to settlement officer chadwell in making her determination for the reasons discussed infra our review of that evidence causes us to sustain settlement officer chadwell’s determination to proceed with collection whether we apply an abuse_of_discretion or a de novo standard of review petitioner bears the burden_of_proof see rule a in her petition petitioner appears to argue that respondent erred in determining that the federal tax_liens for petitioner’s and income_tax liabilities were valid at the time they were filed during petitioner’s sec_6330 hearing petitioner’s counsel advised respondent that we do not disagree that the above mentioned sic liens are valid liens moreover at trial petitioner failed to introduce any evidence or raise any specific argument supporting her contention that the federal tax_liens were invalid as filed we conclude that petitioner has abandoned that issue 92_tc_661 petitioner further contends that respondent erroneously determined that the federal tax_liens continued to be valid against petitioner’s interest in her ira after her discharge from personal liability on the and income_tax liabilities in her chapter bankruptcy case we have specifically held that a discharge from personal liability in a chapter bankruptcy case does not extinguish a prepetition federal_tax_lien 122_tc_287 see also u s c sec_522 providing that exempt_property remains subject_to properly filed tax_liens even though the underlying tax claim may have been discharged 27_f3d_365 9th cir a preexisting lien on property however remains enforceable against that property even after an individual’s personal liability has been discharged petitioner also contends that respondent erroneously determined that the federal tax_liens remained valid after petitioner allegedly transferred the funds in her ira into a pension_plan administered by petitioner’s employer chapters inc petitioner contends that she rolled over her ira into the pension_plan which petitioner alleges was established under the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 sec 88_stat_871 at both her sec_6330 hearing and at trial petitioner failed to produce any evidence to support her contention that she transferred her ira funds into an erisa-qualified pension_plan if a party fails to introduce evidence within that party’s possession we may presume in some circumstances that if produced the evidence would be unfavorable to that party 6_tc_1158 affd 162_f2d_513 10th cir this is true where the party that does not produce the evidence has the burden_of_proof or the other party has established a prima facie case id as noted supra petitioner bears the burden_of_proof in the matter before us petitioner repeatedly refused to supply respondent with any information regarding the account its status or its location we therefore conclude that no evidence in petitioner’s possession would establish that petitioner transferred the funds in her ira into an erisa-qualified pension_plan additionally petitioner’s argument that the lien on the ira was extinguished when petitioner transferred the funds in the ira into an erisa-qualified pension_plan is incorrect as respondent correctly notes the transfer of property subsequent to the attachment of the lien does not affect the lien for ‘it is of the very nature and essence of a lien that no matter into whose hands the property goes it passes cum onere’ 357_us_51 quoting 38_us_464 see also 317_us_338 29_us_124 petitioner also argues that the antialienation provisions of erisa prevent respondent from levying against petitioner’s alleged interest in the erisa-qualified pension_plan numerous courts--including on several occasions the u s court_of_appeals for the ninth circuit to which this case i sec_5 for example on date in response to a letter from respondent requesting information about petitioner’s ira funds petitioner’s counsel mr preovolos informed respondent only that currently the asset that you seek to levy is unavailable the record also indicates that chapters inc the employer that allegedly administered the erisa-qualified plan was formed in while petitioner was disputing the liens on her ira before respondent the mailing address for chapters inc appears to be petitioner’s personal mailing address appealable --have expressly rejected the argument that erisa antialienation provisions preclude enforcement of a federal tax levy see eg 476_f3d_1041 9th cir 343_f3d_1171 9th cir 222_f3d_655 9th cir anderson v united_states bankr b a p 9th cir see also 74_f3d_119 6th cir 32_f3d_180 5th cir finally petitioner argues that her alleged interest in the erisa-qualified plan does not constitute property or rights to property for the purpose of sec_6321 and thus is not subject_to lien or levy we need not pass on the merits of this argument as noted supra at the sec_6330 hearing and at trial petitioner failed to introduce any evidence to support her claim that she transferred the funds in her ira into an erisa- qualified_pension plan we therefore conclude that no evidence in petitioner’s control would establish that petitioner’s interest does not remain subject_to the federal tax_liens see wichita terminal elevator co v commissioner supra petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection or offer alternative means of collection we therefore uphold respondent’s determination to proceed with collection of petitioner’s and income_tax liabilities in reaching all of our holdings herein we have considered all the parties’ arguments and to the extent not herein discussed we conclude that they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
